      Case 1:20-cv-03873-GHW-SDA Document 65 Filed 06/18/21 Page 1 of 1

                                 Brian August, Esq.
                                    AugustLawNYC
                                100 Willoughby Street, 9E
                                   Brooklyn, NY 11201
June 18, 2021

VIA ECF/EMAIL
Honorable Judge Stewart D. Aaron
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Kumaran et al vs. ADM Investor Services 1:20-Cv-03873-GHW-SDA
Dear Hon. Judge Aaron;

        I write on behalf of Nefertiti Asset Management, LLC (“NAM”), Nefertiti Holding
Corporation (“NHC”) and Nefertiti Risk Capital Management, LLC (“NRCM”), collectively The
Nefertiti Entities. On June 7, 2021 this Court issued an order (ECF63) that impacts each of The
Nefertiti Entities. Under Local Rule 6.1, The Nefertiti Entities have 14 days to file any motion
for re-argument or clarification. However, pursuant to Local Rule 59(b) we are given 28 days.
Plaintiffs have previously adhered to the 14-day limit.

        In addition to the filings stated above, NRCM has an extremely time-burdensome filing
in related case 20-CV-3668 due on June 30, 2021 (20-CV-3668 ECF63). The Nefertiti Entities
therefore respectfully request they be given permission to submit their filings (if any) in
accordance with 28 day requirement of Local Rule 59(b). In order to meet the looming June 30,
2021, NRCM and Ms. Kumaran are burdened by the need to simultaneously attend to both cases.
Allowing us until July 6, 2021 to determine if we need to take any action that impacts Nefertiti
would allow us to avoid the severe strain of overlapping deadlines.

           Good cause exists as the June 30, 2021 deadline on the related case 20-CV-3688 (ECF87)
is firm.

No prejudice will occur to any party, as ECF63 was a dispositive order, and there are no other
deadlines in 20-CV-3873. The Nefertiti Entities will be subject to prejudice if this time frame is
not allocated given the concurrent scheduling in related cases.

       In conclusion, Nefertiti respectfully seeks the Court’s permission to abode by the to 28
days time governed by FRCP 59 (until July 6, 2021) to determine the appropriate law.

Thank you in advance for your consideration.

//BMA//
Brian M. August, Esq.
100 Willoughby Street, 9E
Brooklyn, New York, 11201
Attorney for The Nefertiti Entities
